

116 S1265 IS: Oil Region National Heritage Area Reauthorization Act
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1265IN THE SENATE OF THE UNITED STATESMay 1, 2019Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Oil Region National Heritage Area Act to reauthorize the Oil Region National Heritage
			 Area, and for other purposes.
	
 1.Short titleThis Act may be cited as the Oil Region National Heritage Area Reauthorization Act. 2.Oil Region National Heritage Area Act (a)SunsetSection 608 of the Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3372) is amended to read as follows:
				
 608.SunsetThe authority of the Secretary to grant or provide any assistance under this title shall terminate on September 30, 2026..
 (b)Authorization of appropriationsSection 612(a)(2) of the Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3373) is amended by striking $10,000,000 and inserting $20,000,000.